

116 HR 2363 IH: Federal Transit Modernization Act of 2019
U.S. House of Representatives
2019-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2363IN THE HOUSE OF REPRESENTATIVESApril 25, 2019Mr. Meadows introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, with respect to employee protective arrangements, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Federal Transit Modernization Act of 2019. 2.Employee protective arrangements (a)In generalSection 5333 of title 49, United States Code, is amended—
 (1)by striking (a) Prevailing Wages Requirement.—; and (2)by striking subsection (b).
				(b)Conforming amendments
 (1)Formula grants for rural areasSection 5311(i) of title 49, United States Code, is repealed. (2)Administrative provisionsSection 5334(a)(1) of title 49, United States Code, is amended by striking (except terms the Secretary of Labor prescribes under section 5333(b) of this title).
				